DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 is unclear what the units for the “down force”.  Clarification is required.  For the purpose of examination, it is understood as PSI as cited in claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al. (US 2011/0237009A1).

 	With respect to claim 1, Huang describes a method for forming LCOS display unit comprising: etching a conductive layer made of metal materials including AlCu alloy 205 to form a contact hole and an island-like mirror connecting pad 206 (fig. 2A, 2B; paragraph 33, 34), this AlCu provides claimed mirror layer as it’s made of same metallic materials of AlCu, which forms mirror connecting pad; filling the contact hole and overlying the mirror layer with a fill material 207 (paragraph 35); chemical mechanical polishing the layer 207 external to the contact hole until the mirror layer is exposed (fig. 2G; paragraph 39), this provides claimed removing a portion of the fill material external to the contact hole by CMP landing on the mirror layer.  Figure 2A shows the mirror layer of AlCu alloy 205 is electrically isolated from a metal-oxide-semiconductor FET, (which includes a metal layer) by the interlayer insulation layer 201.  Giving a claim its broadest interpretation, see MPEP 2111, claimed a metal layer could be any layer that is below the mirror layer, Huang’s structure would provide claimed the mirror layer is electrically isolated from the under a metal layer in the metal-oxide-semiconductor FET.
 	With respect to claim 2, the method further includes insulating layer 209, which comprises of silicon oxide, silicon nitride, high-k dielectric layers and combination thereof overlying the mirror layer and the fill material forming an interface with the mirror layer (paragraph 40). This provides claimed optical stack since paragraph 40 of application’s specification describes the optical stack comprises a distributed Bragg reflector of alternating layers of silicon oxide and high-k layers dielectric materials.
Claim(s) 1, 2, 8, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al. (US 20070026557A1) (referred as Yu ‘557 throughout the rejections).
 	With respect to claim 1, Yu ‘557 describes a method for forming a liquid crystal on silicon (LCOS) comprising: patterning an aluminum mirror layer 207 by an etching process to form contact hole 301 and electrode regions 305 (fig. 3, paragraphs 36, 37); filling the contact hole and overlying the Al mirror layer with a filled layer 401 (fig. 4; paragraph 38); removing the fill layer 401 external to the contact hole by chemical mechanical polishing until the Al mirror layer is exposed (fig. 5; paragraph 39), this provides claimed removing a portion of the fill material external to the contact hole by CMP landing on the mirror layer.
 	Yu ‘557 describes further describes the substrate 201 includes a plurality of MOS devices (which are metal-oxide semiconductor devices) hence providing a metal layer, that are electrically covered with a dielectric layer 203 hence electrically isolated from the upper aluminum mirror layer 207 (para 35).  Giving a claim its broadest interpretation, see MPEP 2111, claimed a metal layer could be any layer that is below the mirror layer, Yu ‘557 structure would provide claimed the mirror layer is electrically isolated from the under a metal layer in the metal-oxide-semiconductor devices.
 	With respect to claim 8, Yu ‘557 describes the polishing step for the fill material such as silicon oxide by a CMP which is tailored to have oxide polishing rate of 3000-4500 angstrom/min (paragraph 41).  This would provide claimed removing the fill material by a process selective to the fill material.  The process further includes a touch-up polishing of the Al mirror layer to have a surface roughness of 5 angstrom or below (paragraph 40).
 	With respect to claims 2 and 9, the method further forms a sandwiched layer having liquid crystal materials over the electrodes of the Al mirror layer, a transparent electrode structure is overlying the liquid crystal film (paragraph 44).  This provide claimed forming an optical stack overlying the mirror layer and the filled contact hole/fill material and forming an interface with the mirror layer.
Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2022/0163707) or (2022/0163845) or (2022/0163846) or (2022/0163834) or (2022/0165912).  
Since these references of the same inventors describe the same steps with the same layers and materials, Yu will be used to refer to all these references and for all the rejections (including 103 rejections) below.
The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	With respect to claims 1, 2, Yu teaches forming a contact hole 427 through a mirror layer 407 of the semiconductor substrate (fig. 4F; para 2, 53-56); filing the contact hole with a fill material of oxide 429 (fig. 4G; para 57) wherein the mirror 407 is electrically isolated from a metal layer 403 below (para 45); CMP the oxide layer 429 overlying the mirror 429 and landing on the mirror layer (fig. 4H; para 57, 58); forming an optical stack including a DBR 409 over the mirror layer and the oxide layer forming an interface with the mirror layer (fig. 4I).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Shubert et al. (US 5,170,407).
 	With respect to claim 3, Yu doesn’t describe that the DBR comprising  a first layer characterized by a variation in a thickness less than about 30%.  However, the wavelength of reflectance of a DBR would depend from a thickness of the layers of the DBR (col. 1, lines 10-20).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to have had uniform layers or claimed a variation in thickness of the first layer less than or about 30% so that the wavelength would not change.  
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and further in view of Yu et al. (US 20070026557A1).
 	With respect to claims 8, 9 Yu teaches forming a contact hole 427 through a mirror layer 407 of the semiconductor substrate (fig. 4F; para 2, 53-56); filing the contact hole with a fill material of oxide 429 (fig. 4G; para 57) wherein the mirror 407 is electrically isolated from a metal layer 403 below (para 45); CMP the oxide layer 429 overlying the mirror 429 and landing on the mirror layer (fig. 4H; para 57, 58); forming an optical stack including a DBR 409 over the mirror layer and the oxide layer forming an interface with the mirror layer (fig. 4I).  Unlike claimed invention, Yu doesn’t describe polishing the upper surface of the mirror layer to a surface roughness less than 10 nm. Yu ‘557 describes the polishing step for the fill material such as silicon oxide by a CMP which is tailored to have oxide polishing rate of 3000-4500 angstrom/min (paragraph 41).  The process further includes a touch-up polishing of the Al mirror layer to have a surface roughness of 5 angstrom or below (paragraph 40). It would have been obvious for one skill in the art before the effective filing date of the invention to polishing the metal layer to have a surface roughness less than 10nm in light of Yu ‘557 because Yu teaches using a mirror layer and Yu ‘557 shows that a polished surface roughness of less than 5 angstrom would provide a mirror metal surface with expected results.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu ‘557 and/or Yu as applied to claims 1 and 8 above, and further in view of Jin et al. (US 6,435,942).
 	With respect to claims 4 and 11, Yu (‘557 and ‘707) doesn’t describe that the steps of polishing of the filled layer 401 exposing or landing on the Al mirror layer 207  and touch-up polishing of the upper surface of the mirror layer by a CMP characterized by a planarization length less than 5 mm.  Jin teaches that planarization length as a function of membrane pressure and the type of polishing pad to achieve good planarity.  Fig 13 by Jin shows a planarization length including less than about 5000um (5 mm) for membrane pressure of about 5 psi for a stacked pad (col. 11, lines 27-40).  Therefore, to achieve a reduced surface roughness of the electrode regions of the mirror layer, as desired by Yu, it would have been obvious for one skill in the art before the effective filing date of the invention to use a cmp process or system characterized by planarization length of less than 5 mm as taught by Jin because it would provide a surface with reduced roughness of electrode regions of the Al mirror layer with expected results.

Claims 5-7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu ‘557, or Yu ‘707 or Yu (‘577 and ‘707)/Jin as applied to claims 1 and 11 above, and further in view of Nishiyama et al. (US 2007/0175104).
 	With respect to claims 5 and 12, Yu ‘557 describes using the CMP process has silica particles, a down force from about 5.0 PSI, and a rotating speed at 15-30 RPM (paragraph 41).  Unlike claimed invention, Yu ‘557 doesn’t describe the slurry flow rate is about or exceeding 50 mL/min.  Nishiyama shows that a slurry flow rate above 50 mL/min has been used to in a polishing process of silicon oxide (paragraph 170).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide the slurry such as above 50 mL/min because such flow rate has been successfully facilitating a polishing process of the silicon oxide shown by Nishiyama and Yu teaches that the polishing process can other variations, modifications (paragraph 41) as long as the flow rate would facilitate the polishing of the silicon oxide with expect results.

 	With respect to claims 6, 7, 13, 14 even though Yu ‘557 describe the silica particles having particle diameter from about 80 mm to 200 nm (paragraph 41), it appears to be a typographical error and the particle diameter would be from 80 nm to 200 nm (0.08-0.2 um) because the size would be described from smaller to a larger size and in paragraph 40 Yu also describes the particle size for the touch-up polishing is from about 30 nm to about 200 nm.  Unlike claimed invention, Yu ‘577 is silent that the polishing further includes deionized water and an acid.  Nishiyama further describes the polishing composition includes deionized water, an acid such as nitric acid to adjust the pH (abs; paragraphs 125), which would dissolve in the water/solvent to adjust the composition pH.  It would have been obvious for one skill in the art to include water and an acid because the deionized water would be a medium for mixing other ingredients and the acid is used to adjust the pH as indicated by Nishiyama (paragraph 125-128).
Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 10, the applied prior art Huang and Yu, even though they describe forming optical stack overlying the mirror layer and the filled layer as described above, they do not teach nor suggest forming the optical stack that is characterized by a reflectance exceeding 95% across a wavelength range of 450 nm -650 nm.

Response to Arguments
With respect to applicant’s remark that Huang’s “island-like mirror connecting pad 206” is part of his first conductive layer 205, not part of the actually mirror itself 211a, while this describes the teaching of Huang, the claim is giving its broadest interpretation, see MPEP 2111.  Any layer that can be a mirror layer would provide claimed mirror layer.  In this case, Huang’s AlCu layer 205 would also provide claimed mirror layer as it’s made of same metallic materials of AlCu, which forms mirror connecting pad as described above.
 	With respect to applicant’s regarding Yu ‘557 doesn’t describe the mirror layer is electrically isolated from a metal layer below the mirror layer, the claim is giving its broadest interpretation, see MPEP 2111; therefore, any metal layer below the mirror layer and isolated from the mirror would read on claimed limitation. In this case, Yu ‘557 describes the substrate 201 includes a plurality of MOS devices (which are metal-oxide semiconductor devices) hence providing a metal layer, which are electrically covered with a dielectric layer 203 hence electrically isolated from the upper aluminum mirror layer 207 (para 305).  This would provide claimed the mirror layer is electrically isolated from the under a metal layer in the metal-oxide-semiconductor devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        

9/6/2022